Citation Nr: 1648308	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  12-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to a total disability based upon individual employability (TDIU).

2. Entitlement to service connection for a heart disorder, to include as secondary to the service-connected Type II diabetes mellitus disability. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the February 2011 and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

This appeal was processed using the Veterans Benefits Management System (VBMS). In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a July 2015 video conference hearing, the transcript of which is included in the record.

The Veteran's claim for service connection for cardiomyopathy was originally denied in an unappealed December 2005 rating decision. New and material evidence would ordinarily be required to reopen such a claim. 38 U.S.C.A. § 5108. However, VA issued a liberalizing regulation that created a new presumptive basis for the grant of service connection for ischemic heart disease as secondary to herbicide exposure. See 75 Fed. Reg. 53,202 (Aug. 31, 2010). The final rule noted that VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999). The RO readjudicated the claim under Nehmer in a February 2011 rating decision, currently on appeal. Accordingly, the Board will adjudicate the Veteran's heart disease claim on a de novo basis without requiring new and material evidence to reopen.

In October 2015, the Board remanded these matters for further development and adjudication. As will be discussed below, as the Remand pertained to the issue of entitlement to a TDIU, the Board finds that there has been substantial compliance with the October 2015 Remand directives. However, as the Remand pertained to the issue of entitlement to service connection for a heart disorder, the Board again finds that further development is needed. 

The issue of entitlement to service connection for a heart disorder, to include as secondary to the service-connected Type II diabetes mellitus disability, is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment.


CONCLUSION OF LAW

Effective October 21, 2013, the criteria for a total disability rating based on individual unemployability due to service-connected disability are met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). In this case, as to the claim of entitlement to a TDIU, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

II. TDIU

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

Marginal employment shall not be considered substantially gainful employment. For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. The Veteran's employment history, his educational and vocational attainment, as well as his particular physical disabilities are to be considered in making a determination on unemployability. 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence which satisfactorily proves or disproves the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility. 38 C.F.R. § 3.102. See also 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran states that he has been unemployed as a result of his service-connected disabilities. At the October 2015 videoconference hearing, the Veteran specifically testified that he can no longer work as a result of his diabetic neuropathy of his bilateral upper and lower extremities.

The Veteran received a combined rating of 70 percent, effective April 5, 2013, with the Veteran service-connected for the following: post-traumatic stress disorder (PTSD) at 30 percent disabling, effective December 2, 2011; Type II diabetes mellitus (Agent Orange) at 20 percent disabling, effective March 3, 2004; diabetic neuropathy of the right upper extremity (associated with Type II diabetes mellitus) at 10 percent disabling, effective from April 5, 2013, and at 20 percent disabling, effective from January 28, 2014; diabetic neuropathy of the left upper extremity (associated with Type II diabetes mellitus) at 10 percent disabling, effective from April 5, 2013, and at 20 percent disabling, effective from January 28, 2014; diabetic neuropathy of the left lower extremity (associated with Type II diabetes mellitus) at 10 percent disabling, effective from April 5, 2013; diabetic neuropathy of the right lower extremity (associated with Type II diabetes mellitus) at 10 percent disabling, effective from April 5, 2013; and history of right wrist puncture/shell fragment wound at 0 percent from August 20, 1991.

The Board finds that the Veteran's disability ratings meet the threshold requirement for TDIU for the applicable period. Effective April 5, 2013, the Veteran received a combined rating of 70 percent, and, also effective April 5, 2013, the Veteran's disabilities resulting from his Type II diabetes mellitus (Agent Orange) combined to yield a percent schedular evaluation of 40 percent or more. The bilateral factor applies to the Veteran's neuropathy of the lower and upper extremities. See 38 C.F.R. § 4.26 (2016). When this number is applied to the remaining disability of the Type II diabetes mellitus (Agent Orange) resulting from the same etiology in order of severity, the Combined Ratings Table yields a total evaluation greater than 40 percent. Id. 

The Veteran's DD-214 indicates that he served as a truck driver in service, and that he received a high school education. After discharge from service, the Veteran owned grocery stores, a restaurant, and a mini-mart. See August 2012 VA examination. Afterwards, he worked as a produce manager for 10 years, volunteered as a firefighter, worked in the grocery business as a distributor, sold hospital items, worked for a food equipment distributor, and started a landscaping business. Id. However, his last full-time job was selling RVs. The Veteran's Application for Increased Compensation Based on Unemployability states that from 1997 to 2005 the Veteran worked as a service manager at an RV Center, which went out of business in 2012. Furthermore, he states that his disability affected his full-time employment in 2005, which was also the last time he worked full time. However, the noted date that he became too disabled to work was October 2013.

At the July 2015 videoconference hearing, the Veteran testified that he was enrolled in VA vocational rehabilitation, but that he was told that he could no longer continue with the vocational rehabilitation. A letter dated February 2013 from VA vocational rehabilitation corroborates the Veteran's testimony. The letter states that, after carefully considering the evidence, it was determined that "it is not reasonable to expect [the Veteran] to be able to train for or get a suitable job at this time." The letter explains that "[w]e can provide Vocational Rehabilitation and Employment service only if we are able to determine [that theVeteran] can both: 1. Success in a program of training or education and 2. Get a job in an occupation that matches [his] skills, talents, and interests."

The Veteran further testified that he has a hard time walking, that he can hardly lift anything, and that his hands get numb. The Veteran testified that he can only walk about 100 yards before having to rest and stop. The Veteran noted that he was given a walker and a lift chair that helps him sit and get up. He was also furnished orthopedic shoes and socks, and an electronic device that shoots a current through his legs, similar to a nerve stimulator, but that this device has only "somewhat" helped.

The Veteran testified that he was a produce manager for about 24 years, but that his last employer closed down. After their closing, he went to work for another company, but resigned because he could not continue the lifting and walking. He tried several jobs after that, to include RV sales and a custodian of a church, but again found that the walking and physical activity was too much. The Veteran noted that he worked a few hours a week as a part-time custodian for a church about two years ago, but that his salary was $150 every two weeks.

The Veteran's testimony is also consistent with the October 2013 VA examination report. The Veteran reported numbness in both of his hands and in both of his feet. The numbness caused him to fall off of a ladder at home in 2012. The Veteran reported retiring from his job as a produce manager in a grocery store about 6 years ago because he would have difficulty standing for greater than 4 hours without getting bilateral pain and numbness in both feet. Moreover, the Veteran reported that he is unable use his hands due to numbness, noting that he was recently unable to change the oil of his car because he was unable to twist off the bolt.

The examination report indicates that the Veteran suffers from severe intermittent pain (usually dull) in the bilateral upper and lower extremities, suffers from severe parethesias and/or dysesthesias in the bilateral upper and lower extremities, and suffers from severe numbness in the bilateral upper and lower extremities. The examiner also recorded some weakened strength in the Veteran's bilateral upper and lower extremities, mild incomplete paralysis in the bilateral upper extremities, and moderate incomplete paralysis in the bilateral lower extremities.

The October 2013 VA examiner noted that the Veteran's diabetic peripheral neuropathy impacts his ability to work, supporting his conclusion with the Veteran's assertions as to his difficulty standing for long periods of time and difficulty using his hands due to numbness.

The Board does note, however, that the June 2014 and March 2016 VA examination reports come to different findings and conclusions. The June 2014 examination report noted mild and moderate pain and numbness in the extremities, found normal strength, and concluded that the Veteran's diabetic neuropathy did not impact his ability to work. The March 2016 VA examiner found no pain in the extremities and no weakness in strength, but noted moderate parethesias and/or dysesthesias and numbness. The March 2016 VA examiner determined that the Veteran's diabetic neuropathy does not impact his or her ability to work. However, the Board does not find these examination reports to probative. The June 2014 and March 2016 examination reports both fail to discuss and consider the Veteran's contentions and assertions as to his symptomatology, to include his July 2015 videoconference hearing testimony.

Therefore, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. In determining whether the Veteran is capable of obtaining and maintaining gainful employment, the Board has considered the Veteran's work history, education, and any special training. In this case, the Veteran's training and education was varied but focused on a long career as a service manager in the grocery/ produce industry, and a career as a salesman for an RV company. Although the Veteran's skills sets are varied, the record reflects that the Veteran has changed jobs several times and attempted many jobs, but has been unable to continue working as a result of the pain and numbness in his bilateral hands and feet. In fact, the Board finds its probative that the Veteran was attending VA vocational rehabilitation, but that he was unable to continue because the VA program has deemed him unable to reasonably maintain employment. See February 2013 VA vocational rehabilitation letter.

The Board finds the October 2013 VA examination and opinion to be probative in this matter, and finds that the examination corroborates the Veteran's July 2015 hearing testimony. Therefore, in addition to the Veteran's assertions that he is unable to work as a result of his service-connected disabilities, the medical evidence of record considers the Veteran's reports of pain and numbness and supports the Veteran's assertions. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (stating that a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to them through their senses)

Thus, in weighing the lay and medical evidence of record, as well as the Veteran's education and work history, the Board finds that the weight of the evidence demonstrates that the Veteran is not able to obtain or maintain substantially gainful employment in his prior field or in another profession or field due to his multiple service-connected disabilities. The Board concludes that a TDIU is warranted, effective October 21, 2013, the day of the VA examination and date noted by the Veteran in which he became too disabled to work. See January 2014 Application for Increased Compensation Based on Unemployability.


ORDER

Entitlement to a TDIU is granted, effective October 21, 2013.


REMAND

The July 2015 Board Remand directed the RO to provide the Veteran a VA examination for the purpose of obtaining a nexus opinion related to the etiology of the Veteran's congestive cardiomyopathy. Accordingly, the Veteran was afforded a VA examination of his heart in March 2016. 

However, upon review of the March 2016 VA examination report, the Board finds that an addendum opinion is necessary. The March 2016 VA examiner opined that "it is less likely than not that the Veteran's heart disorder (Veteran had congestive cardiomyopathy in 10/04-this has resolved with treatment (echocardiogram done 9/3/15 did not show congestive cardiomyopathy-he had moderate diastolic dysfunction with elevated left atrial filling pressure)) had its onset in service or is otherwise related to service, to include confirmed exposure to herbicides." The examiner's rationale again noted that the congestive cardiomyopathy resolved with treatment, and noted that the Veteran currently has moderate diastolic dysfunction with elevated left atrial filling pressure.

The Board notes that the Veteran was afforded a VA heart examination in September 2005, in which the examiner found diagnoses of congestive cardiomyopathy and essential hypertension. The Board reminds the examiner that the record includes a diagnosis of congestive cardiomyopathy during the appeal period. Under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim. Therefore, a nexus opinion as to any and all heart diagnoses for the entire appeal period, to include the diagnosis of congestive cardiomyopathy, is requested.

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). "A medical opinion provided by the Department of Veterans Affairs (VA) is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the evaluation of the claimed disability by the Board of Veterans Appeals (BVA) will be a fully informed one." See id. at 310. In this case, the Board does not find that the medical opinions are thorough, with well supported and reasoned rationales, so as to fully inform the Board in its evaluation of the claim as required under Barr. See id. Therefore, the Board remands this matter for an addendum opinion concerning the nature and etiology of the Veteran's heart disabilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain all outstanding VA treatment records and should associate them with the record.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the March 2016 VA examination, or another appropriate medical examiner if the examiner is unavailable. The claims file, must be made available to and reviewed by the examiner. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. 

After reviewing the claims file, the examiner is requested to address the following questions: 

(a) Identify any and all of the Veteran's heart disorders diagnosed during the period on appeal. The examiner's attention is directed to the VA heart examination in September 2005 which include diagnoses of congestive cardiomyopathy and essential hypertension. 

(b) Is it at least as likely as not (i.e., 50 percent or greater probability) that any and all of the Veteran's heart disorders diagnosed during the period of appeal, to include congestive cardiomyopathy and diastolic dysfunction with elevated left atrial filling pressure, had its onset in service or is otherwise related to service, to include confirmed exposure to herbicides?

(c) Is it at least as likely as not (i.e., 50 percent or greater probability) any and all of the Veteran's heart disorders diagnosed during the period of appeal, to include congestive cardiomyopathy and diastolic dysfunction with elevated left atrial filling pressure, were caused or aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected type II diabetes mellitus disability?

(d) If it is the examiner's opinion that there is aggravation, he or she should identify to the extent possible the baseline level of severity of the heart disorder(s) prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

A detailed rationale for the opinion must be provided. Review of the entire claims file is required.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. After completing the requested actions, and any additional notification and/or development deemed warranted, the issue should be readjudicated in light of all the evidence of record. If the benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and representative an appropriate supplemental statement of the case (SSOC) and should afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


